DETAILED ACTION
This communication is a Non- Final Rejection Office Action in response to the submission filed on 11/9/2022 in Application 17/056,487. Claim 1 has been amended.  Claims 1-11 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.

Response to Arguments

Applicant's arguments filed 11/04/2022 have been fully considered but does not apply to the grounds of rejection that was necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 2015/0222723 A1 in view of Zhao US 2019/0312772 A1.

As per Claim 1 Yeddanapudi teaches a system for scheduling multiple processes for access to multiple data processors, the system comprising:  (Yeddanapudi column 4, lines 5-15 teaches a system for scheduling a job may comprise a job store operable to receive jobs)
- a governor module for determining which of multiple processes are to be assigned to which data processors based on an optimization of at least one loss function; (Yeddanapudi column 1, lines 15-20 teach this invention relates to the scheduling of data-processing jobs and more particularly to the scheduling of data-processing jobs run on multiple nodes of a cluster of nodes coupled with distributed and/or partitioned file systems.  Columns 2, lines 20-30 teaches multiple big-data jobs are often provisioned to a common implementation of a big-data processing technology, such as, but not limited to, a Hadoop-like approach. However, not all big-data jobs have the same requirements and priorities. These differing requirements and priorities have implications for the efficiencies with which the corresponding jobs can be processed, implications arising from the abilities and limitations of the underlying technology used to process the jobs.  Further, columns 12 lines 35-column 13 lines 15 teach as a result of the scheduling provided by the scheduling module 72, the scheduling order 84 may be made to reflect the different priority levels of the jobs 76a-e. Hence, the numbers associated with relative priority levels derivable from the QoS parameters 80a-e are now depicted, with respect to the scheduling order 84, with a solid bold circle around them in ascending order from right to left. The numbers indicative of the order in which the jobs 76a-e were received and/or queued by the job store 74, are no longer sequential and are surrounded by dashed circles in the scheduling order 84 produced by the scheduling module 82.
The scheduling order 84 may be interpreted as advancing the jobs 76a-e for processing on the cluster 20/56 from right to left, such that job 76d, the job with the highest priority, is processed first. Since the jobs 76a-e are scheduled in an order different from the order in which they arrive at the job store 74, the jobs 76a-e may be said to be processed asynchronously. However, there are many ways, apart from scheduling jobs 76 according to priorities indicated by QoS parameters 80, to improve performance through asynchronous scheduling.
In some scenarios, a large job 76 may have a highest priority and a highest QoS parameter 80. In such scenarios, the large job 76 may take up an undesirable share of the resources in the cluster 20/56, preventing any, or sufficient, progress with respect to relatively small jobs 76 and/or jobs 76 with relatively low values for one or more QoS parameters 80. Such scenarios may arise in examples consistent with some interpretations of FIG. 9, discussed below, where jobs 76 may be processed one at a time. These scenarios may reduce efficiency because one or more relatively small jobs 76 and/or jobs 76 with relatively low values for one or more QoS parameters 80, which could have been processed relatively quickly and with relatively few resources, may be forced to wait on the large job 76, which may take a significant amount of time to process.
To prevent such scenarios, the resources available to a given job 76 may be limited. By way of example and not limitation, such resources for a given job 76 may be limited through the use of a fair scheduling protocol. The use of a fair scheduling protocol, or some other such protocol, may be used to ensure that multiple jobs 76 receive at least a minimum level of resources and that no job 76 receives a disproportionate share of resources for a disproportionate amount of time when other jobs 76 are waiting.  The Examiner considers a fair scheduling protocol that ensures that multiple jobs 76 receive at least a minimum level of resources to be a loss function.)

- a billing module for subtracting a cost of a process accessing at least one of said multiple data processors from a project's computing budget when a process is scheduled for execution on at least one of said multiple data processors, each process being associated with a specific project and; (Yeddanapudi column 11, lines 40-55 teach the high level or priority may be indicated with respect to multiple different metrics, such as, without limitation, a time frame in which the job 76a needs to be processed and/or one or more classifications of the job 76a, such as, without limitation, a system critical category. In some examples, a charge may be billed for processing a job 76, the value of which may depend on one or more QoS parameters 80 provided with the job 76. In such examples, higher charges may be billed for QoS parameters 80 reflective of higher scheduling orders.)
- a log module for logging schedules and costs for each process scheduled for execution on one of said multiple data processors; (Yeddanapudi column 11, lines 40-55 teach the high level or priority may be indicated with respect to multiple different metrics, such as, without limitation, a time frame in which the job 76a needs to be processed and/or one or more classifications of the job 76a, such as, without limitation, a system critical category. In some examples, a charge may be billed for processing a job 76, the value of which may depend on one or more QoS parameters 80 provided with the job 76. In such examples, higher charges may be billed for QoS parameters 80 reflective of higher scheduling orders.)
- a project database for storing data relating to each project, and parameters for each project; (Yeddanapudi columns 5, liens 1-20 teaches to address the differing requirements of different jobs in the job store, some examples may include a quality-of-service module communicatively coupled to the scheduling module. The quality-of-service module may be operable to read a quality-of-service parameter from the characterization information of a given job. In such examples, the scheduling module may further be operable to schedule the given job before another job in the job store, where the other job has a second quality-of-service parameter with a lower priority. The scheduling module may also be operable to so position the given job where the quality-of-service parameter satisfies a predetermined requirement to receive its advanced position.)
- a plurality of process agents, each process agent being specific to one of said multiple processes, each process agent being for providing parameters and data regarding a specific process to said governor module; (Yeddanapudi column 4, lines 1-15 teaches the present application discloses innovations to address the different requests and requirements of different jobs and to reduce latencies currently involved in processing those jobs. For example, a system for scheduling a job may comprise a job store operable to receive jobs. A job analyzer may be communicatively coupled to the job store that may be operable to identify multiple data blocks to be processed by a job in the job store from characterization information for the job. The multiple data blocks may be stored at multiple storage locations within a network. A scheduling module may be operable to schedule the processing of the job to promote availability of the multiple data blocks at multiple instances of processing logic within the network once processing of the job commences).
- a request database for storing requests from said multiple processes for access to one or more data processors of said multiple data processors, said requests - 17 -WO 2019/218080PCT/CA2019/050674 in said request database including an identification of a process making said request; (Yeddanapudi columns 4, lines 3-15 teaches the present application discloses innovations to address the different requests and requirements of different jobs and to reduce latencies currently involved in processing those jobs. For example, a system for scheduling a job may comprise a job store operable to receive jobs. A job analyzer may be communicatively coupled to the job store that may be operable to identify multiple data blocks to be processed by a job in the job store from characterization information for the job. The multiple data blocks may be stored at multiple storage locations within a network. A scheduling module may be operable to schedule the processing of the job to promote availability of the multiple data blocks at multiple instances of processing logic within the network once processing of the job commences.  Column 10, lines 60-column 11 lines 8 teach for purposes of illustration and not limitation, for example, the job store 74 may be configured to process jobs 76a-e in the job store 74 in a First In First Out (FIFO). In such a scenario, the job 76a on the right side of the job store 74 may be interpreted as both the first job 76a sent from a client 78 to the job store 74 and the next job 76a that the job store 74 would advance for processing, without an intervention. Conversely, the left most job 76e depicted in the job store 74 may be interpreted as both the last job 76e sent to the job store 74 from a client 78 and the last job 76e that would be processed without an intervention. As can be appreciated, the job store 74 may be configured for additional approaches, apart from FIFO, for determining when to run data-processing jobs in the job store 74, assuming no intervention.  Column 11 lines 40-55 teach for example, and not by way of limitation, a client 78 may be highly dependent upon the results from a job 76a in the job store 74 to continue with one or more processes that the client 78 may be running. In such a scenario, the client 78 may indicate a high level of priority in one or more QoS parameters 80 for the job. The high level or priority may be indicated with respect to multiple different metrics, such as, without limitation, a time frame in which the job 76a needs to be processed and/or one or more classifications of the job 76a, such as, without limitation, a system critical category. In some examples, a charge may be billed for processing a job 76, the value of which may depend on one or more QoS parameters 80 provided with the job 76. In such examples, higher charges may be billed for QoS parameters 80 reflective of higher scheduling orders.
wherein when said governor module receives a request from said request database, said governor module receives data and parameters for a process making said request from a request agent specific to said process making said request  (column 18, lines 5-20 teach the status module 112 may provide one or more instances of provisioning status information to the coordination module 114. A quality-of-service module 72 may provide one or more quality-of-service parameters for one or more jobs 76 to the coordination module 114. Similarly, a deduction module 86 may provide one or more job properties for one or more jobs 76 to the coordination module 114. A data-locating module 96 may provide one or more estimated provisioning time(s) for one or more jobs 76 to the coordinating module 114. In like manner, a data-overlap module 102 may provide one or more degrees of overlap between jobs 76 to the coordinating module 114. One or more additional modules may also provide information about factors relevant to determining a scheduling order 84.  The coordination module 114 may proceed to reconcile all of the various considerations provided to it in deriving a scheduling order 74. By way of illustration, a non-limiting example is provided in FIG. 8. In the example, the status module 112 receives and/or collects provisioning status information 110 that the relevant data blocks 24ba-bc for a given job 76ba are provisioned. The status module 112 may then provide this provisioning status information to the coordination module 114. Since the relevant data blocks 24ba-bc are already provisioned, meaning that the corresponding job 76ba can be run in real time, the coordination module 114 may privilege this scheduling factor above others and schedule the corresponding job 76ba first, as depicted as the right-most job 76ba with vertical cross-hatching in the scheduling order 74.)
and wherein said governor module assigns the specific process to data processors, notwithstanding expected execution time nor actual execution time. (Yeddanapudi column 16 lines 55-70 teach in such examples, a scheduling module 88 may be operable to schedule a job 76a for which the control manager 108 is provisioning data blocks 24/26 for a processing time after a provisioning-completion threshold has been reached with respect to the process of provisioning the jobs 76a data blocks 24/26.  Such a provisioning-completion threshold may require that the provisioning process be completed, or only a portion thereof.  The Examiner considers the scheduling manager to be the governor module; the scheduling of a job to be assigning a specific process; the process of provisioning the jobs data blocks to be data processors accessible for use by the specific process )
Yeddanapudi suggests, but does not explicitly disclose data processors accessible for use by the specific process until completion or suspension of the specific process  However, Zhao para. 83 teaches during execution of the workload, the current bandwidth usage of the communication links between the provisioned GPU devices can be periodically tracked (e.g., every 5 seconds) to determine if there is possible communication overload or bottleneck, and then possibly modify the logical communication order of the GPU devices to optimize the communication, if needed (block 614). Upon completion of the provisioned job, the GPU resources are reclaimed, and the associated data record is removed from the resource usage database 148 (block 616).  Both Yeddanapudi and Zhao are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include data processors accessible for use by the specific process until completion or suspension of the specific process as taught by Zhao to execute a job in an optimal manner (see Zhao para. 24).
Yeddanapudi does not teach each project being assigned a predetermined computing budget; and a project database for storing data relating each project's remaining computing budget  However, Adapalli para. 175 teaches Budget management functionality in accordance with the disclosures made herein allows customers to set up budgets for tracking cloud spending on cloud services orders against a corresponding one of the budgets. One or more authorized users of a customer will be able to set a budget defining parameters including, but not limited to, a budget amount and a term of the budget. Budgets can be tracked periodically such as, for example, on a monthly basis and can be checked to ensure that they do not overlap. Current spend can be projected for future months during calculation of budget management information.  Both Yeddanapudi and Adapalli are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include each project being assigned a predetermined computing budget; and a project database for storing data relating each project's remaining computing budget as taught by Adapalli to ensure that jobs are completed within a specified budget (as suggested by Adapalli para. 183).  The result is increased customer satisfaction.

As per Claim 3 Yeddanapudi teaches the system according to claim 1, wherein said loss function is productivity related.  (columns 11, lines 40-55 teaches a client 78 may be highly dependent upon the results from a job 76a in the job store 74 to continue with one or more processes that the client 78 may be running. In such a scenario, the client 78 may indicate a high level of priority in one or more QoS parameters 80 for the job. The high level or priority may be indicated with respect to multiple different metrics, such as, without limitation, a time frame in which the job 76a needs to be processed and/or one or more classifications of the job 76a, such as, without limitation, a system critical category.)


As per Claim 5 Yeddanapudi teaches the system according to claim 1, further comprising a storage manager for managing storage requirements of said multiple processes.   (Yeddanapudi  columns 4 lines 15-40 teach control manager may be communicatively coupled to the network and may be operable to provision the multiple data blocks of a given job to the multiple instances of processing logic from the multiple storage locations in the network. In such examples, the scheduling module may be further operable to schedule a processing time for the job after a provisioning-completion threshold has been reached during the process of provisioning the multiple data blocks. Additionally, in certain examples, the control manager may be further operable to provision the multiple data blocks of the job to the multiple instances of processing logic while a prior job is being processed and/or having the control manager provision a set of data blocks to be processed during the prior job. To further coordinate the scheduling of jobs with the availability of data at processing logic, some examples may also include a data-locating module that may be communicatively coupled to the network. The data-locating module may be operable to locate the multiple storage locations of the multiple data blocks and assign an estimated provisioning time for the multiple data blocks to be provisioned to processing logic from those storage locations. In such examples, the scheduling module may be further operable to schedule a given job with a processing order relative to another job from the job store.  Further, column 17, lines 1-15 teaches such a provisioning-completion threshold may require that the provisioning process be completed, or only a portion thereof. By way of non-limiting examples, the provisioning-completion threshold may require a percentage of data blocks 24/26 be provisioned and/or data blocks 24/26 from certain types of storage locations be provisioned. Such types of storage locations may include, without limitation, storage locations on nodes with the requisite processing logic 98, storage locations within the cluster of nodes 20/56, storage locations on the backend, such as in the cloud 92, or on a SAN 94. As another non-limiting example, the provisioning-completion threshold may require one or more data blocks 24/26, or percentage thereof, to reach one or more stages in their progression in arriving at the processing logic 98 where they will be processed. Non-limiting examples of such stages may include arriving at the cluster 20/56, arriving at a node, or being within a number of nodes, at which the data block 24/26 will be processed.)

As per Claim 10 Yeddanapudi teaches a  system according to claim 1 wherein said governor module receives said request from said request database in response to said governor module requesting input from said request database.  (Yeddanapudi column 4, lines 3-17 teaches a system for scheduling a job may comprise a job store operable to receive jobs. A job analyzer may be communicatively coupled to the job store that may be operable to identify multiple data blocks to be processed by a job in the job store from characterization information for the job. The multiple data blocks may be stored at multiple storage locations within a network. A scheduling module may be operable to schedule the processing of the job to promote availability of the multiple data blocks at multiple instances of processing logic within the network once processing of the job commences.)

As per Claim 11 Yeddanapudi teaches a system according to claim 1 wherein said governor module receives data and parameters for said process making said request from said request agent in response to said governor module requesting said data and parameters from said request agent.  (Yeddanapudi column 5, lines 1-20 teach to address the differing requirements of different jobs in the job store, some examples may include a quality-of-service module communicatively coupled to the scheduling module. The quality-of-service module may be operable to read a quality-of-service parameter from the characterization information of a given job. In such examples, the scheduling module may further be operable to schedule the given job before another job in the job store, where the other job has a second quality-of-service parameter with a lower priority. The scheduling module may also be operable to so position the given job where the quality-of-service parameter satisfies a predetermined requirement to receive its advanced position.)

Claims 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 2015/0222723 A1 in view of Zhao US 2019/0312772 A1 as applied to Claim 1 and in further view of  Eda US 2018/0062916 A1.

As per Claim 2 Yeddanapudi does not teach the system according to claim 1, wherein said multiple data processors comprises one or more GPUs.  However, Eda para. 37 teaches stem 130 is representative of one or more storage systems within networked computing environment 100. Examples of system 130 include, but are not limited to, network-attached storage (NAS) systems and storage area networks (SANs). In some embodiments, an instance of system 130 is comprised of a combination of physical and virtualized computing resources, such as persistent storage devices, non-volatile memory (e.g., flash memory), volatile memory, CPUs, GPUs, FPGAs, encryption/decryption hardware, etc.  This known technique is applicable to the system of Yeddanapudi as they are both directed to directed to distributed computing.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Eda would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eda to the teachings of Yeddanapudi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the user of GPUs.  Further, incorporating the use of GPUs taught by Eda to the system taught by Yeddanapudi would result in an improved system a more efficient environment to process jobs.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 2015/0222723 A1 in view of Zhao US 2019/0312772 A1 as applied to Claim 1 and in further view of Chi US 2011/0173626 A1.

As per Claim 4 Yeddanapudi does not teach the system according to claim 1, wherein said loss function is expense related.  However, Chi para. 58 teaches in the system explicitly considers SLA penalty cost function of each job at the core of scheduling, dispatching, and capacity planning problems to achieve an overall cost optimal solution. The system provides a cost-based and constraint-conscious resource scheduling method, called incremental Cost-Based Scheduling (iCBS), for profit optimization. The iCBS makes the cost-based scheduling a feasible option by a substantial efficiency improvement. Both Yeddanapudi and Chi are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include wherein said loss function is expense related as taught by Chi to ensure profits are maximized (as suggested by Chi para. 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 20150222723 A1 in view of Zhao US 2019/0312772 A1 as applied to Claim 1 and in further view of Jain US 2018/0007031 A1.

As per Claim 6 Yeddanapudi does not teach the system according to claim 1, further comprising a cloud computing controller for managing access to cloud computing resources allocated by said governor module to said processes.  However, Jain para. 33 teaches in response to the administrator (i.e., user) being authenticated by the Kerberos server, the virtualized server may receive a valid ticket from the Kerberos server, per 306. In embodiments, the valid ticket from the Kerberos server may have a predetermined lifetime, in order to allow the administrator access for only a particular period of time. Based on the valid ticket, the VIOS may grant access to physical resources allocated to the WPAR associated with the cloud tenant, per 308.  Both Yeddanapudi and Jain are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include a cloud computing controller for managing access to cloud computing resources allocated by said governor module to said processes as taught by Jain to provide secure access to a physical resource (as suggested by Jain Abstract).

Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 20150222723 A1 in view of Zhao US 2019/0312772 A1 as applied to Claim 1 and in further view of Louca US 10,484,257 B1.

As per Claim 7 Yeddanapudi does not teach the system according to claim 1, wherein said governor module schedules processes requiring user interactions prior to other non-interactive processes.    However, Louca column 16, lines 20-40 teach based at least in part on these calculated device scores, the task prioritization engine may prioritize 610 the defined tasks for each of the network computing devices. For instance, if the device score is sufficiently low for a particular network computing device, the task prioritization engine may prioritize the tasks for this device such that tasks that require manual remediation by one or more network technicians may be performed first. Alternatively, if the score is sufficiently high for a particular network computing device, the task prioritization engine may prioritize tasks that may enable automatic remediation of any issues through use of the network computing device itself or any other neighboring devices capable of addressing any of the issues identified with regard to the network computing device. Once the tasks have been prioritized, the task prioritization engine may provide the prioritized tasks for each network computing device to the task evaluation engine, which may transmit these prioritized tasks to the dispatching sub-system of the network event remediation engine.   A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case, Louca is reasonably pertinent to the problem faced by the inventor. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include wherein said governor module schedules processes requiring user interactions prior to other non-interactive processes as taught by Louca schedule jobs in the most efficient manner possible.
	

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 2015/0222723 A1 in view of Zhao US 2019/0312772 A1 as applied to Claim 1 and in further view of  Klein US 2014/0082614 A1.

As per Claim 8 Yeddanapudi does not teach the system according to claim 1, wherein each data processor is allocated a predetermined amount of dedicated random access memory such that access to a data processor by a - 18 -WO 2019/218080PCT/CA2019/050674 process allows said process to access said predetermined amount of dedicated RAM.  However, Klein pra. 40 teaches in some embodiments, a provider of computing resources, such as an operator of a network computing environment 100, may provide customers with a set amount of computing resources on which to execute a virtual machine instance. For example, a customer 122 may reserve for one of its virtual machine instance configurations a predetermined amount of memory, such as random access memory (RAM), a predetermined amount of computing capacity, such as CPU cores, and a predetermined amount of network bandwidth, as provided by a network interface. Memory 402 of a host computing device 104 may be segregated into portions 410, 412, 414 which are reserved for single virtual machine instances (e.g.: portions 412, 414) or for the operation of the host computing device 104 and other internal procedures (e.g.: portion 410). The portion reserved for operation of the host computing device 104 may include a hypervisor for assisting in the launch, execution, and termination of virtual machine instances, an operating system, drivers, and the like. In addition, the host computing device 104 may include a workload analysis component 421 which monitors resource utilization and optionally communicates with the management component 102. The workload analysis component 421 may also reside in the memory space 410, and may be integrated into the hypervisor 420 or may be an independent component which shares the memory space 410. In some embodiments, the workload analysis component 421 may reside in a memory space 412, 414 reserved for customer virtual machine instances. In such cases, the workload analysis component 421 may be integrated into the virtual machine instance configurations or included in the virtual machine instance upon instantiation. In further embodiments, the workload analysis component 421 may reside in a separate memory space reserved for it, or may be implemented as a component, such an independent hardware device, which does not share the memory 402 of the host computing device 104. Both Yeddanapudi and Klein are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include wherein each data processor is allocated a predetermined amount of dedicated random access memory such that access to a data processor by a process allows said process to access said predetermined amount of dedicated RAM as taught by Klien so an operator can guarantee availability of the required RAM which results in a more reliable an robust system (as suggested by Klien para. 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 20150222723 A1 in view of Zhao US 2019/0312772 A1 in view of  Klein US 20140082614 A1 as applied to claim 8 and in further view of Chrysanthakopoulos US 2017/0371582 A1.


As per Claim 9 Yeddanapudi does not teach the system according to claim 8, wherein providing a specific process with access n data processors provides said specific process access to an amount of RAM equal to said predetermined amount multiplied by n.  Chrysanthakopoulos para. 81 teaches at step 906, runtime 302 obtains a memory limit assigned to the service host process. In an embodiment, the memory limit is a percentage of an amount of memory allocated for use by the service host process (i.e., allocated memory 801). At step 908, runtime 302 determines the memory consumed by the service objects attached to the service host process. In an embodiment, runtime 302 determines the amount of consumed memory by multiplying the number of service objects attached to the service host process by an estimated object memory cost. The estimated object memory cost can include an estimated size of runtime context 303 of each of the service instances.  Both Yeddanapudi and Chrysanthakopoulos are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include providing a specific process with access n data processors provides said specific process access to an amount of RAM equal to said predetermined amount multiplied by n as taught by Chrysanthakopoulos to ensure the required memory does not exceed a memory limit (see Chrysanthakopoulos para. 82).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 20150222723 A1 in view of Zhao US 2019/0312772 A1 as applied to claim 1 and in further view of Wiener US 7,996,250 B2.

As per Claim 12 Yeddanapudi does not teach the system according to claim 1, wherein each process agent providing parameters and data regarding the specific process to said governor module further comprises a value created by completion of the specific process and a lost-value expected when the specific process is not executed in a timely manner.  However, Weiner column 2, lines 1-20 teaches the present invention is particularly (although not exclusively) applicable to jobs involving some dedication of scarce resources to a particular client (as opposed to merely selling a commodity for which there is ample supply). Accordingly, the techniques of the present invention often will be able to provide significant value in connection with the provision of services, the delivery of products where there is some product customization involved, or making available any limited resource (such as computing time), e.g., for specified periods of time.  Further, column 3, lines 34-50 teach to facilitate the following discussion, the present example is referenced throughout this disclosure and, for purposes of this example, it is assumed that each contract 12 and 24 is a service-level agreement. Generally speaking, service-level agreements specify a service to be provided, its quality or quantity levels (e.g., the load that the client 10 can impose), price, and penalties for non-compliance. An optional per-job utility function essentially specifies a mini-SLA for a particular job, typically providing rewards for early completion, and penalties for running late. In addition, in the present example it is assumed that the individual contracts 12 and 24 contain provisions pertaining both to individual jobs and to some broader overall deliverables package that covers multiple jobs, e.g., over some extended period of time.  Both Yeddanapudi and Weiner are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include wherein each process agent providing parameters and data regarding the specific process to said governor module further comprises a value created by completion of the specific process and a lost-value expected when the specific process is not executed in a timely manner as taught by Weiner to incentive on-time completion which results in higher efficiencies and improved customer satisfaction.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 20150222723 A1 in view of Zhao US 2019/0312772 A1 as applied to claim 1 and in further view of Martinez US 2014/0280961 A1B2.

As per Claim 13 Yeddanapudi does not teach the system according to claim 1, wherein said log module is further for analyzing performance said governor module over a period of time.  However, Martinez para. 103 teaches as illustrated, governor module 103, monitor module 112 and private internal clouds 530 reside on enterprise network 503. Commercial clouds 512 and 515 are providing cloud-computing resources to the enterprise network 503. Monitor module 112 is responsible for monitoring the status and utilization of commercial clouds 512 and 515, and deploy a monitor collector 506 and 509 to the commercial clouds 512 and 515 to collect and transmit such information to monitor module 112. The collectors may provide a plurality of functions. For instance, the first thing a collector may do is collect information coming from the guests. The collectors may also persist this data and respond to queries about the data from the main Monitor Module. Being able to deploy these remote monitors provides many benefits, such as lowering bandwidth costs due to all of this data not having to be sent across WAN links (e.g., the data stays on the collectors, and is only retrieved when a specific query needs it), increasing scalability where each collector node can handle a large number of guests and as the number of guests increases additional collectors may be deployed to handle the load, and the like. In another instance, a deployed VM (e.g. to a VM of an Amazon cloud) may periodically report back its status as well as a set of performance metrics it was seeing. Based on this, the platform could detect if there was an outage at that VM. It could detect this as soon as a machine reported, or if a machine fails to make a schedule report. The monitoring system may be able to monitor events above and at the hypervisor. That is, the monitoring system may receive data not only from VMs, but that it may also be extended to call the low level APIs and metric systems of the hypervisors and cloud computing services and aggregate data from both locations to provide a holistic picture of the performance and status of the system. Both Yeddanapudi and Martinez are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to include wherein said log module is further for analyzing performance said governor module over a period of time as taught by Martinez to provide a holistic picture of the performance and status of the system which results in optimizes systems performance (as suggested by para. 103).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddanapudi US 9,331,943 B2 in view of Adapalli US 20150222723 A1 in view of Zhao US 2019/0312772 A1 as applied to claim 1 and in further view of Prahlad US 2010/0333116 A1.

As per Claim 14 Yeddanapudi does not teach the system according to claim 1, wherein the cost is determined by said processing agent using a sliding cost structure.  However, Prahlad para. 105 teaches during the operation of the storage operation cell 150, management light index 245 may be populated or changed. For example, whenever a secondary storage operation is performed (due to a client 130 request, a scheduled job, the application of a storage policy, or otherwise), the management light index 245 may be updated by the storage manager 105, secondary storage computing device 165, or other system component responsible for performing some or all of the storage operation. For example, if a client 130 (or its data agent 195) requests the creation of a backup, archival, or other secondary copy, the secondary storage computing device 165 (e.g. cloud-based storage site) creating that secondary copy may create one or more new entries in the management light index 245 reflecting the name, location, size, and client 130 associated with the newly created secondary copy. As another example, if due to an ILM storage policy, a file is migrated from a first storage device 115 to a second storage device 115, a secondary storage computing device 165 may update the management light index 245 to reflect the new location of the file.  Further para. 364 teaches When apportioning costs, the system may utilize a sliding ratio that is selected using criteria such as the size of a shared data object, the quantity and/or quality of total data stored on the object store by a particular company or client, the terms of a service contract or agreement between a particular company and an operator of an object store, the storage policy for the company, and/or any other suitable criteria.  Both Yeddanapudi and Prahlad are directed to distributed computing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Yeddanapudi to wherein the cost is determined by said processing agent using a sliding cost structure as taught by Prahlad because One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Prahlad would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Prahlad to the teachings of Yeddanapudi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the recited pricing structure into similar inventions.  Further, incorporating the recited pricing structure as taught by Prahlad to the system taught by Reference A would result in an improved system that provides a way to provide a more equitable payment structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683